Citation Nr: 1209383	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-44 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for arthritis of the right hand, to include as secondary to a service-connected disability.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for arthritis of the left hand, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1967 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

In the October 2010 substantive appeal, the Veteran requested a videoconference hearing at the RO before a Veterans Law Judge (VLJ) prior to his claim being reviewed by the Board.  The hearing was scheduled on March 7, 2012.  On the day of the hearing, the Veteran arrived at the RO without representation.  Prior to the hearing, however, the Veteran appointed a Veterans Service Organization (VSO), specifically the Disabled American Veterans (DAV), as his representative.  A Form 21-22, Appointment of Veterans Service Organization As Claimant's Representative, reflecting this appointment was received at the Board on March 7, 2012 and has been associated with the Veteran's claims folder.  

In a letter also dated on March 7, 2012, the Veteran's representative requested that the Veteran's hearing be rescheduled for another date-to allow for time to review the claims file prior to a hearing.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Furthermore, an appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2011).  

The Board finds that the Veteran in the current appeal has filed a timely motion for rescheduling his Board hearing based upon good cause.  38 C.F.R. §§ 20.702(c).  The motion to reschedule the Veteran for a videoconference hearing before a VLJ is granted.  On remand, after the Veteran's representative has had appropriate time to review the Veteran's file, the Veteran should be given the opportunity to testify at a videoconference hearing before a VLJ.  38 U.S.C.A. § 7107 (West 2002).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing, and accord his representative appropriate time to review his claims folder.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

